Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of the Species of “wherein c, d, and e are all present” and “to produced water from said oil or gas production system,” claims 1-13 and 18-20, in the reply filed on 12 March 2021 is acknowledged.  The traversal is on the ground(s) that:
“All of the claimed compounds meet the requirements of PCT Rule 13.2 because they are useful as chemical scale control treatment to inhibit scale formation in oil or gas production systems (i.e. all alternatives have a common activity according to PCT Rule 13.2(A)), and according to PCT Rule 13.2(B)(l), a significant structural element of Formula I (for example, "wherein E is the repeat unit remaining after polymerization of an ethylenically unsaturated compound .... '') is shared by all of the alternatives” (p.7); and 
“Independent Claim 1 is amended to provide that the polycarboxylate polymer (B) comprises "polyepoxysuccinic acid polymers", which is not disclosed or taught in Herve. Thus, the feature of adding to a system a scale inhibiting treatment comprising (B) a polycarboxylate polymer comprising polyepoxysuccinic acid polymer is a special technical feature shared with the species of location and relates to a single general inventive concept” (p.7-8).
This is not found persuasive because, regarding a., E is not specified in the claim beyond being, broadly, “an ethylenically unsaturated compound,” which encompasses compounds as diverse as ethylene monomer vs. acrylamidomethylpropane sulfonic acid (AMPS) monomer and, based on such diversity, do not necessarily have similar properties, and thus E cannot act a unifying feature, being not a “significant structural element” shared by all of the alternatives.  Furthermore, the alternatives do not belong to a recognized class of chemicals in the art, i.e., having a reasonable expectation of success in substituting one for another.
.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 (and incorporating the Objection for claim 1 below) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  

Claim Objections
Claims 1-13 and 18-20 are objected to because of the following informalities:  
Formula I in claim 1 should be re-written in a higher-quality resolution (for readability; currently, it is difficult to differentiate the subscripts).  Claims 2-13 and 18-20 are objected to by dependency.
It appears that claim 10 should depend from claim 5, not claim 3 (based on “said Fe content” and claim 5 providing “an Fe content,” not claim 3).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “f is an integer of about 1-100, preferably from about 1-20” in line 8 and “G and Z are independently selected and are chosen from H or a cationic group such as Na, K, or NH4” in lines 9-10.
“Preferably” and “such as” each render the claim scope Indefinite, because it is unclear if the clauses after “preferably” and “such as” are required or not to meet the claim.  
Claims 2-13 and 18-20 are rejected by dependency, also failing to clarify if these are required or not.  For example, although claim 13 clarifies f = 10, it is unclear which G/Z groups are encompassed or not by claim 13.
For examination purposes, claim 1 will be read as though reciting “f is an integer of about 1-100” and “G and Z are independently selected and are chosen from H or a cationic group selected from the group consisting of Na, K, or NH4” in each place instead.

Claims 5-7 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being Enabling for:
“wherein said produced water comprises an Fe content from 3 mg/L to 170 mg/L”, 
does not reasonably provide Enablement for:
“wherein said produced water comprises an Fe content of 3 mg/L or greater” (unbounded).
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claims 5-7 and 10 also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the Written Description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites “wherein said produced water comprises an Fe content of 3 mg/L or greater.”  Claim 10 depends from claim 5 and recites “wherein said Fe content is 100 mg/L or greater.”
First, the Office observes that this is an unbounded range and encompasses, e.g., Fe contents of 100 mg/L, 1000 mg/L, 10000 mg/L, etc.  However, Applicant has only disclosed “In some embodiments, the treatment is added to produced waters of the type having a Ca content of 10,000 mg/L or greater and an Fe content of 100 mg/L or greater” ([0022]) and provided only one Example, having Fe content of 170 mg/L ([0037]-[0040]). 
While it is highly likely that the scale inhibiting treatment is enabled for Fe contents somewhat higher than the exemplary 170 mg/L, the disclosure does not provide one of ordinary skill in the art sufficient direction to ascertain what the upper boundary may be without undue experimentation.  For example, at least the Fe content, temperature, pressure, and Ca content appear to interact with the scale inhibiting properties as disclosed ([0022]).  Accordingly, one would need to experiment with all four as independent variables, an undue amount of experimentation.
Accordingly, this claim as written lacks Enablement commensurate with its full scope.  Claims 6, 7, and 10 are rejected by dependency, also failing to limit the range.
Second, as above, this claimed unbounded range plainly encompasses, e.g., 10000 mg/L Fe content, but there is no indication in the disclosure that such a high Fe content was contemplated by Applicant.  Accordingly, this claim as written also lacks an adequate Written Description for its full scope.

Accordingly, in response, Applicant may Amend claim 5 to recite: 
“5. (Currently Amended) The method as recited in claim 4, wherein said produced water comprises an Fe content of from 3 mg/L to 170 mg/L.”
Similarly, Applicant may Amend claim 10 to recite:
“10. (Currently Amended) The method as recited in claim [[3]] 5, wherein said Fe content is from 100 mg/L to 170 mg/L.”

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being Enabling for:
“wherein said produced water has a temperature of from 90 °C to 96 °C and is under a pressure of from 1 Atm to 3000 psig”, 
does not reasonably provide Enablement for:
“wherein said produced water has a temperature of 90 °C and higher and is under a pressure of 1 Atm and greater” (unbounded).
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claims 6 and 7 also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the Written Description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites “wherein said produced water has a temperature of 90 °C and higher and is under a pressure of 1 Atm and greater.”  Claim 7 depends from claim 6 and recites “wherein said pressure is 500 psig and greater.”
First, as with claim 5, the Office observes that this is an unbounded range and encompasses, e.g., temperatures of 100 °C, 250 °C, 500 °C, etc. and pressures of 600 psig (40 atm), 2000 psig (136 
While it is highly likely that the scale inhibiting treatment is enabled for temperatures and pressures somewhat higher than the exemplary 96 °C temperature and 700 psig pressure, the disclosure does not provide one of ordinary skill in the art sufficient direction to ascertain what the upper boundary may be without undue experimentation.  For example, at least the Fe content, temperature, pressure, and Ca content appear to interact with the scale inhibiting properties as disclosed ([0022]).  Accordingly, one would need to experiment with all four as independent variables, an undue amount of experimentation.
Accordingly, this claim as written lacks Enablement commensurate with its full scope.  Claim 7 is rejected by dependency, also failing to limit the range.
Second, as above, this claimed unbounded range plainly encompasses, e.g., 500 °C temperature and 5000 psig pressure, but there is no indication in the disclosure that such a high temperature and pressure was contemplated by Applicant.  Accordingly, this claim as written also lacks an adequate Written Description for its full scope.
Unfortunately, based on the paucity of disclosure, the only remedy for these deficiencies must use the exemplary embodiment in compliance with the Written Description provision.
Accordingly, in response, Applicant may Amend claim 6 to recite: 
“6. (Currently Amended) The method as recited in claim 5, wherein said produced water has a temperature of from 90 °C to 96 °C and is under a pressure of from 1 Atm to 3000 psi.”
Similarly, Applicant may Amend claim 7 to recite:
“7. (Currently Amended) The method as recited in claim 6, wherein said pressure is from 500 psig to 3000 psi.”

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being Enabling for:
“wherein said produced water has a Ca content of 500 mg/L and greater”, 
does not reasonably provide Enablement for:
“wherein said produced water has a Ca content of 500 mg/L and greater” (unbounded).
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claims 8 and 9 also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the Written Description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites “wherein said produced water has a Ca content of 500 mg/L and greater.”  Claim 9 depends from claim 8 and recites “wherein said Ca content is 2,000 mg/L and greater.”
First, as with claim 5, the Office observes that this is an unbounded range and encompasses, e.g., Ca contents of 5000 mg/L, 15000 mg/L, 25000 mg/L, etc.  However, Applicant has only disclosed “In some embodiments, the treatment is added to produced waters of the type having a Ca content of 10,000 mg/L or greater and an Fe content of 100 mg/L or greater” ([0022]) and provided only one Example, having Ca content of 10,300 mg/L ([0037]-[0040]). 
While it is highly likely that the scale inhibiting treatment is enabled for Ca contents somewhat higher than the exemplary 10,300 mg/L, the disclosure does not provide one of ordinary skill in the art sufficient direction to ascertain what the upper boundary may be without undue experimentation.  For example, at least the Fe content, temperature, pressure, and Ca content appear to interact with the scale inhibiting properties as disclosed ([0022]).  Accordingly, one would need to experiment with all four as independent variables, an undue amount of experimentation.
Accordingly, this claim as written lacks Enablement commensurate with its full scope.  Claim 9 is rejected by dependency, also failing to limit the range.
Second, as above, this claimed unbounded range plainly encompasses, e.g., 25000 mg/L Ca, but there is no indication in the disclosure that such a high Ca content was contemplated by Applicant.  Accordingly, this claim as written also lacks an adequate Written Description for its full scope.

Accordingly, in response, Applicant may Amend claim 8 to recite: 
“8. (Currently Amended) The method as recited in claim 4, wherein said produced water has a Ca content of from 500 mg/L to 10,300 mg/L.”
Similarly, Applicant may Amend claim 9 to recite:
“9. (Currently Amended) The method as recited in claim 8, wherein said Ca content is from 2,000 mg/L to 10,300 mg/L.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 11, 19, and 20 are rejected under 35 U.S.C. 103 as obvious over Brown (5,409,062) in view of Buentello (6,641,754) (both cited by Applicant).
Regarding independent claim 1, Brown discloses A method of inhibiting scale formation in an oil or gas production system (abstract “inhibiting the formation and deposition of scale in the production of hydrocarbons from subterranean reservoirs”) comprising adding to said system a scale inhibiting treatment (Col. 2, lines 29-38 “the PESA is injected into a subterranean formation in an aqueous solution as part of a squeeze treatment.  The aqueous solution may be a side stream of produced fluids from the subterranean formation such as produced water”) comprising: 
 (B) a polycarboxylate polymer comprising polyepoxysuccinic acid polymers (Col. 1, lines 59-62 “polyepoxysuccinic acid (hereinafter PESA) is an effective "squeeze treatment" for inhibiting scale formation in fluids produced from subterranean reservoirs”).
Brown discloses “The PESA scale control agent of the present invention may be employed […] in combination with other conventional treatments such as polyacrylic acid, hydroxyethylenediphosphonic acid and/or phosphonates” (Col. 2, lines 54-58).  Brown also discloses in Examples “static calcium carbonate inhibition testing for polyepoxysuccinic acid as well as several prior art calcium carbonate inhibitors” (Col. 4, lines 30-33), the prior art scale inhibition agents including ones such as “6:1 acrylic acid/allyl hydroxypropylsulfonate ether sodium salt copolymer” (Col. 3, lines 31-35).  6:1 acrylic acid/allyl hydroxypropylsulfonate ether is very similar to claimed formula I, for E of acrylic acid; A = SO3, G = Na; R3 = H; R4 = hydroxyl substituted alkylene with 3 carbons; and c = ~86, d = 0, e = ~14 for c+d+e = 100 (based on a 6:1 ratio).  That is, this polymer differs from claimed formula I only in the claimed c range.
However, Brown fails to specify if the polymers of formula I are being referred to by “other conventional treatments.”
Nevertheless, Buentello teaches “inhibiting the formation and deposition of scale forming moieties in aqueous systems by adding water-soluble or water-dispersible polymers” (abstract) which “may be used in combination with […] conventional scale and contamination inhibitors” such as “polyepoxysuccinic acids” (Col. 6, lines 49-64), wherein the water-soluble polymers include those of Formula I (Col. 3, line 40-Col. 4, line 16) such as “acrylic acid/polyethyleneglycol monoallyl ether sulfate/1-allyloxy-2-hydroxypropylsulfonic acid” as in Formula IV (Col. 4, line 66-Col. 5, line 22).  Formula I and IV match claimed formula I, for E of acrylic acid; R1 = H; R2 = CH2CH2; f = 1-100, preferably 1-20; X = OSO3; Z = H, Na, K, NH4; A = SO3, G = Na; R3 = H; R4 = hydroxyl substituted alkylene with 3 carbons; and c = 64-5, d = 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to include employing Brown’s PESA in combination with “other conventional treatments” such as Buentello’s “acrylic acid/polyethyleneglycol monoallyl ether sulfate/1-allyloxy-2-hydroxypropylsulfonic acid” as in Formula IV, in order to provide an “other conventional treatment” for “scale inhibition” (as desired in Brown) that “would be expected to inhibit the formation and deposition of scale forming salts in any aqueous system prone to that problem” (as in Buentello) (thereby including:
(A) a water soluble or dispersible polymer having the formula I
wherein E is the repeat unit remaining after polymerization of an ethylenically unsaturated compound; R1 is H or lower alkyl (C1-C4); R2 is CH2CH2; f is an integer of about 1-100, X and A are independently selected and are an anionic group selected from OSO3, SO3, PO3, OPO3, or COO; G and Z are independently selected and are chosen from H or a cationic group selected from the group consisting of Na, K, or NH4; R3 is H or lower alkyl (C1-C4), and R4 is a hydroxyl substituted alkylene radical having from 1 to about 6 carbon atoms; subscripts c, d, and e represent the molar amounts of the monomer repeat units in the polymer and wherein c is present in an amount of 1-80, d is present in an amount of 0-30 and e is present in an amount of 0-30 with the proviso that at least one of d and e is present, the sum of c+d+e = 100; and 
(B) a polycarboxylate polymer comprising polyepoxysuccinic acid polymers).
Regarding claim 2, Brown discloses wherein (B) is a polyepoxy succinic acid (PESA)
Regarding claims 3 and 12, as in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to include employing Brown’s PESA in combination with “other conventional treatments” such as Buentello’s “acrylic acid/polyethyleneglycol monoallyl ether sulfate/1-allyloxy-2-hydroxypropylsulfonic acid” as in Formula IV, in order to provide an “other conventional treatment” for “scale inhibition” (as desired in Brown) that “would be expected to inhibit the formation and deposition of scale forming salts in any aqueous system prone to that problem” (as in Buentello) (thereby further including:
(claim 3) wherein c, d, and e are all present, wherein c is present in an amount of 1-80, d is present in an amount of 1-30, and e is present in an amount of 1-30; and/or
(claim 12) wherein (A) is a terpolymer comprising repeat units of i) acrylic acid or salt, ii) allylalkoxylated ether or water soluble salt, and iii) allylhydroxylated alkyl ether or water soluble salt thereof.
Regarding claim 4, Brown discloses wherein a brine laden aqueous product is produced in said system, defining produced water, said method comprising adding said scale imparting treatment to said produced water (Col. 2, lines 29-38 “the PESA is injected into a subterranean formation in an aqueous solution as part of a squeeze treatment.  The aqueous solution may be a side stream of produced fluids from the subterranean formation such as produced water”).
Regarding claim 8, Brown discloses wherein said produced water has a Ca content of from 500 mg/L to 10,300 mg/L (e.g., Col. 4, line 36 “1102 ppm Ca as CaCO3” = 1102 mg/L Ca).
Regarding claim 11, Brown discloses “A range of average PESA concentrations in the produced fluid during the life of the squeeze can vary from a trace up to about 100 ppm and preferably from about 0.1 to 100 ppm” (Col. 2, lines 48-52).  
This is a similar range as taught by Buentello, which states “For the most part, the polymers of the present invention will be effective when used at levels of from about 0.1-500 parts per million parts of water, and preferably from 1 about to 100 parts per million of water contained in the aqueous system to be treated” (Col. 5, lines 54-59).
Although silent to the exact concentration of A+B as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to wherein said scale inhibiting treatment is fed to said produced water in an amount of about 0.1-100 mg/L (combined A and B) of said produced water, in order to provide a typical concentration of the scale inhibiting polymers as in both Brown and Buentello.  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 19, Brown discloses wherein said scale is calcium carbonate (Col. 1, lines 16-18 “Scales are slightly soluble inorganic salts, such as calcium or barium sulfates or calcium carbonate, etc.”).
Regarding claim 20, Brown discloses “Scales are slightly soluble inorganic salts, such as calcium or barium sulfates or calcium carbonate, etc.” (Col. 1, lines 16-18).
However, Brown does not specify iron carbonate as well.
Nevertheless, iron scale is rather well-known to be a type of scale encountered in the same conditions.  For example, Buentello describes “In addition to carbonates of magnesium and calcium being a problem as regards scale, having high concentrations of phosphate, sulfate and silicate ions either occurring naturally or added for other purposes cause problems since calcium and magnesium, and any iron or copper present, react and deposit as boiler scale” (Col. 2, lines 33-39). 
Furthermore, these scale inhibitors are non-discriminating, and thus also preventing iron carbonate scale would flow naturally from using Brown’s and Buentello’s scale inhibitors.  Accordingly, as in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to include employing Brown’s PESA in combination with “other conventional treatments” such as Buentello’s “acrylic acid/polyethyleneglycol monoallyl ether sulfate/1-allyloxy-2-hydroxypropylsulfonic acid” as in Formula IV and thus inhibit all scale formation, such as wherein said scale is iron carbonate, in order to provide an “other conventional treatment” for “scale inhibition” (as desired in Brown) that “would be expected to inhibit the formation and deposition of scale forming salts in any aqueous system prone to that problem” (as in Buentello).

Claims 5, 9, and 10 are rejected under 35 U.S.C. 103 as obvious over Brown in view of Buentello as in claims 4 and 8, and further as evidenced by Rey (2010/0307753) and Stanford (3,617,578).
Regarding claims 5, 10, and 9, Brown discloses “inhibiting the formation and deposition of scale in the production of hydrocarbons from subterranean reservoirs” (abstract) tested on e.g. Ca content of 1102 mg/L (Col. 4, line 36).
However, Brown fails to specify Fe content from 3-170 mg/L such as 100-170 mg/L, and Ca content from 2000-10,300 mg/L.
Nevertheless, these scaling ion concentrations are typical and ordinary in the art.  For example, Rey provides evidence that scale inhibition in formation water is designed for these conditions, stating “providing remediated flowback water having a ferrous iron (Fe+2) ion concentration of less than about 100 milligrams of ferrous iron ion per liter of flowback water, a barium ion (Ba+2) concentration of less than about 500 milligrams of barium ion per liter of flowback water, and a calcium ion (Ca+) concentration of at least about 1,000 milligrams of calcium ion per liter of remediated flowback water” and treating with “scale formation inhibiting agent” (abstract).  Similarly, Stanford provides evidence that scale inhibition in oil producing and waterflood systems is designed for these conditions, stating “scale inhibitors for calcium, barium and magnesium salts in waters” (abstract) “in oil producing and waterflood systems” (Col. 1, lines 10-11) tested against fluids with a calcium carbonate content of 4,300 mg/l (Col. 6, lines 5-6). 
Although silent to the exact concentrations of Fe and Ca as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brown to include treatment of waters having, e.g., Fe content of 100 mg/L and Ca content of 4,300 mg/L, in order to treat typical concentrations of the scale forming ions (thereby including:
(claim 5) wherein said produced water comprises an Fe content of from 3 mg/L to 170 mg/L; and further
(claim 10) wherein said Fe content is from 100 mg/L to 170 mg/L; and/or
(claim 9) wherein said Ca content is from 2,000 mg/L to 10,300 mg/L).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as obvious over Brown in view of Buentello as in claim 5 (as evidenced by Rey and Stanford), and further as evidenced 
Regarding claims 6 and 7, Brown discloses “inhibiting the formation and deposition of scale in the production of hydrocarbons from subterranean reservoirs” (abstract) with exemplary testing conditions of 70°C (Col. 4, line 37) and presumably atmospheric pressure.  
However, Brown fails to disclose temperatures from 90-96°C and pressures up to 3000 psi.
Nevertheless, subterranean reservoirs typically and ordinarily reach these higher temperatures and pressures.  For example, Oddo provides evidence that such temperatures and pressures are expected in the art, stating “elevated temperature and pressure conditions of oil and gas production” for “scaling” and “inhibitors therefore” (abstract) with “temperatures up to about 150°C and pressures up to about 5000 psi” (Col. 3, lines 28-35).
Although silent to the exact temperatures and pressures as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brown to include inhibiting scale in subterranean reservoirs:
(claim 6) wherein said produced water has a temperature of from 90 °C to 96 °C and is under a pressure of from 1 Atm to 3000 psi; and further
(claim 7) wherein said pressure is from 500 psig to 3000 psi, 
in order to treat typical conditions for the subterranean reservoirs.

Conclusion
As above, Applicant is reminded that claim 13 only faces 112 Rejections and minor Objections.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Perez (5,248,438) provides further evidence that it is known to use polyepoxysuccinic acid scale inhibitor with an acrylic acid copolymer (abstract) such as acrylic acid/allylhydroxypropylsulfonate ether sodium salt (AA/AHPSE) (4:29-31), which reads on Formula I having c and e but no d.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674